Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is directed to a hollow rectangular annular ion source as disclosed in Fig 1 and 2. Fig 1 and 2 appear to be same except for the size of the opening. The ion source appears to be generated in the annular volume and is extracted through the opening. There are several patentably distinct species shown as a section A-A of Fig 1.
Species 1 as disclosed in Fig 3A appears to show the extraction aperture on both the upper section and the lower section. It is not clear if the aperture is all around along the second wall or includes only some aperture holes.
Species 2 as disclosed in Fig 3B appears to show the extraction aperture only on the upper section.  From this drawing it does not appear that the aperture is all around along the second wall but rather includes only some aperture holes.
Species 3 as disclosed in Fig 4 appears to show the extraction aperture on both the upper section and the lower section as in Fig 3A in addition to an antenna disposed around the upper and lower sections. 
Species 4 as disclosed in Fig 5A appears to show the extraction aperture on both the upper section and the lower section as in Fig 3A in addition to an antenna disposed around the upper and lower sections but inside the sections. 

Species 6 as disclosed in Fig 8 appears to show the extraction aperture on both the upper section and the lower section as in Fig 3A. However the inner sidewalls are disposed at an angle symmetrically with respect to the central axis. 
Species 7 as disclosed in Fig 9 appears to show the extraction aperture on both the upper section and the lower section as in Fig 3A. However the second side wall extends inward symmetrically to reduce the opening. 
Species 8 as disclosed in Fig 10 appears to show the extraction aperture on both the upper section and the lower section as in Fig 3A. However the inner sidewalls are disposed at an angle symmetrically with respect to the central axis and the second side wall extends inward symmetrically to reduce the opening. 
 Species 9 as disclosed in Fig 11 appears to show only the upper section including the extraction aperture on the upper section. There is no other drawing to show remaining part of the hollow structure.
Species 10 as disclosed in Fig 12 appears to show only the upper section including the extraction aperture on the upper section and the inner sidewalls being disposed at an angle symmetrically with respect to the central axis. There is no other drawing to show remaining part of the hollow structure.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant should make sure that the elected species is disclosed with all the drawings to understand its structure completely. Currently no claim appears to be generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716